          Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 1 of 7




 U.S. DISTRICT COURT
 WESTERN DISTRICT OF
 PENNSYLVANIA_____________
                                                   DOCKET NO. 2:20-cv-1964
 N.W.
                                                   CIVIL
                      Plaintiff,                   NOTICE OF MOTION
                -against-                          Memorandum of Law in Support

 UNIVERSITY OF PITTSBURGH

                       Defendant.


REASON FOR TERMINATION FROM Ph.D. PROGRAM IS BASED UPON
DECEPTIONS STEMMING FROM RETALIATIONS:

1. The termination letter dated December 8, 2020 notes that “none of the mentors from three
   [lab] rotations during the first year concluded that you were qualified to conduct dissertation
   research in their programs.” (Exhibit 1). This is false because I formally joined my 3rd
   rotation lab on August 14, 2020 with both the director of my department and my
   advisor/mentor signing off on my appointment and scholarship. (Exhibit 2). I actually joined
   two labs where one lab Principal Investigator was my co-mentor with no financial support.
2. The termination letter notes:
           “For the fall 2020 term, a committee of three qualified members of the graduate
           training faculty (Drs. Arjumand Ghazi, Michael Tsang and Donghun Shin) was
           appointed [the director of my department] to advise you in the choice of a fourth
           rotation. After communicating with them, you decided that your most important
           priority was to do computational research related to aging. Based on this, you chose
           to work on a provisional basis in the research group of Dr. Jianhua Xing. Although
           professor Xing appreciated your enthusiasm for research in aging, he concluded that
           you did not have the requisite background in mathematics, physics and computer
           programming that would enable you to master machine learning and other techniques
           at a level sufficient for research in the Xing research group.”
3. I reached out to Dr. Xing to rotate in his lab days before meeting with my three advisors. I
   had reached out to Dr. Xing in Spring 2020 to rotate in his lab but he noted that funding was

                                                                                                     1
           Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 2 of 7




     limited. Dr. Xing agreed to allow me to rotate in his lab starting around October 16, 2020.
     Though I wanted to join Dr. Xing’s lab, Dr. Xing suddenly changed his demeanor and
     interest without cause on my end which stems from the broader retaliation by the Graduate
     Office. Dr. Xing made taking machine learning a definite requirement near the end of the
     semester.
4. I informed my advisors on October 11, 2020 via email and I had Zoom meeting with Dr.
     Tsang and Dr. Shin at 1pm October 12, 2020. (Dr. Tsang noted that Dr. Ghazi is on leave).
     During the meeting Dr. Tsang noted repeatedly that I should find another lab for rotation in
     Spring 2021 that is a wet lab. He noted this after I informed him that I was planning on
     applying for F31 grant so that I could join Dr. Xing’s lab which had limited funding. Dr.
     Tsang also noted that I should not be concern about picking a particular lab because I will get
     that opportunity later on in my career. It was on the latter part of the semester and really
     December 4, 2020 weekend when Dr. Ghazi noted that I need to definitely join a lab this
     semester.
5. Hence, I was misled about the timeline when I needed to definitely join a lab again.
     Furthermore, my new scholarship from the School of Medicine noted that “make appropriate
     progress in laboratory research” and did not explicitly note that I needed to join a lab Fall
     2020. (see Exhibit 3). Additionally, the scholarship was for one year (September 1, 2020 to
     August 31, 2021).
6.   I got a new scholarship after my advisor/mentor abandoned the scholarship and appointment
     that he signed (mentioned in paragraph 1 herein). This abandonment occurred after I initiated
     this lawsuit on August 26, 2020 when I was initially terminated (August 19, 2020) for not
     registering to retake a required course. That course and the bias grading of the course was
     also retaliatory. However, that was not the reason for the second termination.
7. Prior to the termination of December 8, 2020, I had emailed Dean Anantha Shekhar on
     November 24, 2020 about continued and ongoing retaliatory actions against me as well as
     widespread cheating reported in the course that I was retaking. He acknowledged my email
     on November 30, 2020 but did not reply to the content of email. On December 8, 2020, I got
     an email from Vice Dean Ann Thompson replying to the email requesting an investigation
     into allegations of bias and retaliation that I had sent to Dean Anantha Shekhar. Dr. Ann
     Thompson notes that the “Dean’s Office does not conduct investigations of this sort…. If you

                                                                                                     2
         Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 3 of 7




   have academic concerns unrelated to allegations of retaliation and bias, please let me know
   and I can direct you to the appropriate handbook or policy to refer to.” Dr. Ann Thompson
   also provided two links where I could file a report. I filed reports on December 8th and 9th.
8. On December 10, 2020, I received the termination letter via email from Dr. Horn (the
   director of my Ph.D program, Ph.D program Steering Committee, and Curriculum). The
   letter was dated December 8, 2020 which is the same date Dr. Ann Thompson respond to the
   email sent to the Dean as well as the same date I filed a report of retaliation and bias. I have
   reported retaliations associated with ongoing lawsuits via email to leaderships at the
   University from Fall 2019.
9. On December 11, 2020, Mrs. Laurel Gift, Assistant Vice Chancellor in the Office of
   Compliance, Investigations & Ethics emailed me noting that she had received all my reports
   on retaliation and bias. After I informed Mrs. Gift about the statements made by Dr. Ann
   Thompson, Mrs. Gift noted that she “respectfully disagree with Vice Dean Ann Thompson’s
   interpretation of the faculty obligations under the academic integrity policy, which clearly
   includes reference to discrimination. Retaliation would also fit under the obligation to base
   academic evaluation based on good-faith professional judgement and not to base academic
   evaluation on other factors such as retaliation. It is imperative that you go through the
   academic integrity process so I would follow the procedures I sent to you this morning.”
10. Mrs. Gift had sent me a link to the Academic Integrity Guideline.pdf so that I can go through
   academic integrity grievance process. This is the second concern that I have and does not fall
   under the Emergency Preliminary Injunctive Relief being sought. However, I have little to no
   faith in academic integrity grievance process which has Dean Anantha Shekhar at the head of
   the decentralized University system. I made reasonable requests to the Dean on November
   24, 2020 but even then, he colluded with the effort to terminate me. Given the overall and
   coordinated retaliation against me since Fall 2019, I am asking the Court to intervene
   regarding these matters at a later date. At the point in time, the Emergency Preliminary
   Injunctive Relief is being sought to reinstate me into the Ph.D. since the appropriate offices
   to handle unlawful retaliation and bias in the University is willingly and/or forcibly unable to
   intervene.




                                                                                                      3
          Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 4 of 7




   LEGAL STANDARD FOR PRELIMINARY INJUNCTIVE RELIEF:


11. In the Commonwealth of Pennsylvania, the party seeking a Preliminary Injunctive Relief
   should show irreparable harm, greater harm if relief is not granted while insignificant harm to
   the other party, relief restores original standing before wrongful act, pleads a viable
   Complaint, the relief is fair and narrow, and the relief causes to adverse harm to public
   interest. The Federal law on Preliminary Injunctive Relief is similar.
12. The Plaintiff will suffer IRREPARABLE HARM if the Court does not grant the Preliminary
   Injunctive Relief. The Plaintiff worked for years during college and after college in the field
   of biomedical research. The Plaintiff graduated Magna Cum Laude in Biotechnology despite
   many challenges. The Plaintiff has completed one and half in the graduate program at the
   University and, in contrast to Defendant’s attorney statement, formally joined not one but
   two research labs. The Plaintiff stated that those two labs abandoned the signed agreement in
   retaliation for initiating the lawsuit (see paragraph 1 herein). If the Plaintiff is denied
   continuation of his PhD training, the Plaintiff would have wasted all his investments coupled
   with the struggle of being a “super” minority in this field. See The York Group, Inc. v.
   Yorktowne Caskets, Inc., 924 A.2d 1234, 1242 (Pa. Super. 2007) (threat of continuing breach
   of contract and disruption of established business relations is irreparable harm); Kessler v.
   Broder, 851 A.2d 944, 951 (Pa. Super. 2004) (impending loss of business opportunity or
   market advantage can be irreparable harm); B.P. Chem. Ltd. v. Formosa Chem. & Fibre
   Corp., 229 F.3d 254, 263 (3d Cir. 2000) (injury to reputation of business can qualify as
   irreparable harm).
13. The Plaintiff faces greater harm of ending his PhD training if the injunctive relief is not
   granted. The Defendant does not suffer any significant harm in allowing me to resume my
   PhD training. See Maritrans GP, Inc. v. Pepper, Hamilton & Scheetz,
   529 Pa. 241, 602 A.2d 1277, 1283 (1992).
14. A Preliminary Injunctive Relief would allow the Plaintiff to resume his PhD training and join
   a lab of interest to instigate his dissertation work. See Valley Forge Historical Society v.
   Washington Memorial Chapel, 493 Pa. 491, 426 A.2d 1123, 1128-29 (1981); Summit Towne
   Center, Inc., supra, 828 A.2d at 1001.

                                                                                                     4
          Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 5 of 7




15. The Plaintiff has provided sufficient factual allegations (and not evidences) in the Complaint
   for a viable cause of action under Title VI and Pennsylvania Human Relations Act. “We must
   "accept all the factual allegations as true [and] construe the complaint in the light most
   favorable to the plaintiff." Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)
   (alteration in original) (citing Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir.
   2002).” Moreover, the Court is also required to make inferences from the factual allegations
   at the prima facie stage. “The complaint need not contain "detailed factual allegations" but
   must set forth "'sufficient factual matter to show that the claim is facially plausible,' thus
   enabling 'the court to draw the reasonable inference that the defendant is liable for [the]
   misconduct alleged.'" Warren Gen. Hosp., 643 F.3d at 84 (quoting Fowler v. UPMC
   Shadyside)....” The Plaintiff explicitly stated a connection between his engagement in
   protected activated in Court and the retaliatory actions he was experiencing. From the
   factually allegations noted in the Complaint and the factual allegations noted above leading
   to his second termination, the Plaintiff has demonstrated his claims are not frivolous and has
   the potential to prevail with further due process. See Summit Towne Center, supra, 828 A.2d
   at 1001. Stated otherwise, the moving party "must show that it is likely to prevail on the
   merits". Id. (citing Anglo-Am. Ins. Co. v. Molin, 547 Pa. 504, 691 A.2d 929, 933-34 (1997)),
   and Pelagatti v. Cohen, 370 Pa. Super. 422, 536 A.2d 1337, 1343 (Pa. Super. 1987). Here are
   some quotes from the Complaint:
       a. “The plaintiff who is a Black male has been engaging in protected activity by filing
           claims such as a discrimination claim in other courts. The defendant has taken a
           number of adverse actions against the plaintiff including the ultimatum presented in
           the attached letter. The engagement in the protected activities is the primary source of
           the retaliatory actions: the distain and unreasonable grading by lecturers; harassments
           and defamations by staff and some students; and corrupted and conditional support by
           the leadership of the graduate program and the University.”
       b. “The plaintiff has been harassed and/or defamed by some students, staff, and faculty
           since the influence by the military recruitment office and outside influences
           penetrated the University.”
       c. “The plaintiff was coerced by the director to meet with a psychologist/psychiatrist
           after he disclosed that he was being intentionally graded harder and that he was being

                                                                                                    5
          Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 6 of 7




           retaliated against due to ongoing lawsuits. The plaintiff also disclosed that he was
           facing other retaliatory actions on-campus because of the ongoing lawsuits. The
           plaintiff notified the Chancellor of the University and the Executive Director of the
           Graduate Office about the retaliation he was facing tied to ongoing lawsuits. But yet,
           the retaliations continued.”
       d. “The director of the plaintiff graduate program also denied the plaintiff of
           opportunities to engage in activities because of the director’s retaliatory actions.”
16. Given that the Plaintiff did in fact join two labs after his normal three lab rotations but had
   the appointment and scholarship agreement subsequently abandoned by the Principal
   Investigators in retaliation, the Plaintiff has the potential of finding and joining a lab.
   Furthermore, the Plaintiff also stated clearly that he was misled by one of his advisors on the
   timeline to find a join a lab (see paragraph 4 and 5 herein). Given these and other stated facts,
   the injunctive relief is fair and only prevents this particular harm. See John G. Bryant, Co. v.
   Sling Testing & Repair, Inc., 471 Pa. 1, 369 A.2d 1164, 1167-71 (1977).
17. The Plaintiff’s resumption of his PhD training presents no adverse impact on the public
   interest. See Maritrans GP, supra, 602 A.2d at 1283; Philadelphia v. District Council 33,
   AFSCME,528 Pa. 355, 598 A.2d 256, 260-61 (1991).
18. The Plaintiff has shown irreparable harm, greater harm if relief is not granted while
   insignificant harm to the other party, relief restores original standing before wrongful act,
   pleads a viable Complaint, the relief is fair and narrow, and the relief causes to adverse harm
   to public interest. Hence, the laws of the Commonwealth of Pennsylvania and Federal laws
   demand the Plaintiff be granted at least Preliminary Injunctive Relief despise any conscious
   or subconscious preference.



Dated: Allegheny, Pennsylvania
December 17, 2020
                                                               BY: N.W. , Pro Se
                                                                    /S/
                                                                Nicholas Weir
                                                                4503 Stanton Ave
                                                                Pittsburgh, PA 15201
                                                                nw0354271@gmail.com
TO:

                                                                                                      6
         Case 2:20-cv-01964-CCW Document 3 Filed 12/17/20 Page 7 of 7




Mariah Passarelli
One Oxford Centre,
301 Grant Street 41st Floor
Pittsburgh, PA 15219
Email: MPassarelli@cozen.com

Attorney for Defendant University of Pittsburgh




                                                                        7
